       Case 2:20-cv-00376-RSM-BAT Document 129 Filed 04/15/21 Page 1 of 1




                     UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                         APR 15 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
JOE J.W. ROBERTS,                                No.    21-35183

                 Plaintiff-Appellant,            D.C. No.
                                                 2:20-cv-00376-RSM-BAT
  v.                                             Western District of Washington,
                                                 Seattle
TIM THRASHER, Housing Coordinator
Director, Department of Corrections; et al.,     ORDER

                 Defendants-Appellees.

Before: CLIFTON, MURGUIA, and BRESS, Circuit Judges.

        A review of the record demonstrates that this court lacks jurisdiction over

this appeal because the February 25, 2021 order challenged in the appeal is not

final or appealable. See 28 U.S.C. § 1291; see also In re San Vicente Med.

Partners Ltd., 865 F.2d 1128, 1131 (9th Cir. 1989) (order) (magistrate judge order

not final or appealable). Consequently, this appeal is dismissed for lack of

jurisdiction.

        DISMISSED.




DA/Pro Se
